DETAILED ACTION
Claims 1-51 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,600,428 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims refer to an encoder for encoding an audio signal in a transform or filter-bank domain involving the determination of a spacing value.
Instant claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,600,428 B2.
Instant claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,600,428 B2.
Instant claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,600,428 B2.
Instant claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,600,428 B2.
Instant claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,600,428 B2.
Instant claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,600,428 B2.
Instant claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,600,428 B2.
Instant claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,600,428 B2.
Instant claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,600,428 B2.
Instant claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,600,428 B2.
Instant claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,600,428 B2.
Instant claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,600,428 B2.
Instant claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,600,428 B2.
Instant claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,600,428 B2.
Instant claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,600,428 B2.
Instant claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,600,428 B2.
Instant claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,600,428 B2.
Instant claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,600,428 B2.
Instant claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,600,428 B2.
Instant claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,600,428 B2.
Instant claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,600,428 B2.
Instant claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,600,428 B2.
Instant claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,600,428 B2.
Instant claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,600,428 B2.
Instant claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,600,428 B2.
Instant claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,600,428 B2.
Instant claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,600,428 B2.
Instant claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10,600,428 B2.
Instant claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,600,428 B2.
Instant claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,600,428 B2.
Instant claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 10,600,428 B2.
Instant claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10,600,428 B2.
Instant claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 10,600,428 B2.
Instant claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 10,600,428 B2.
Instant claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. 10,600,428 B2.
Instant claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 10,600,428 B2.
Instant claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of U.S. Patent No. 10,600,428 B2.
Instant claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent No. 10,600,428 B2.
Instant claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of U.S. Patent No. 10,600,428 B2.
Instant claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of U.S. Patent No. 10,600,428 B2.
Instant claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of U.S. Patent No. 10,600,428 B2.
Instant claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of U.S. Patent No. 10,600,428 B2.
Instant claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of U.S. Patent No. 10,600,428 B2.
Instant claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41 of U.S. Patent No. 10,600,428 B2.
Instant claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 44 of U.S. Patent No. 10,600,428 B2.
Instant claim 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46 of U.S. Patent No. 10,600,428 B2.
Instant claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 49 of U.S. Patent No. 10,600,428 B2.
Instant claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,600,428 B2.
Instant claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 25 of U.S. Patent No. 10,600,428 B2.
Instant claim
U.S. 10,600,428 B2
Claim 1
Claim 1 (in relevant part)
An encoder for encoding an audio signal, wherein the encoder is configured to encode the audio signal in a transform domain or filter-bank domain,
wherein the 5encoder is configured to determine spectral coefficients of the audio signal for a current frame and at least one previous frame,
wherein the encoder is configured to selectively apply predictive encoding to a plurality of individual spectral coefficients or groups of spectral coefficients,
wherein the encoder is configured to determine a spacing value,
wherein the encoder is configured to select the plurality 10of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied based on the spacing value.
An encoder for encoding an audio signal, wherein the encoder is configured to encode the audio signal in a transform domain or filter-bank domain,
wherein the encoder is configured to determine spectral coefficients of the audio signal for a current frame and at least one previous frame,
wherein the encoder is configured to selectively apply predictive encoding to a plurality of individual spectral coefficients or groups of spectral coefficients,
wherein the encoder is configured to determine a spacing value,
wherein the encoder is configured to select the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied based on the spacing value;
Claim 2
Claim 1 (in relevant part)
The encoder according to claim 1, wherein the spacing value is a harmonic spacing value describing a spacing between harmonics.
wherein the spacing value is a harmonic spacing value describing a spacing between harmonics;
Claim 3
Claim 2
The encoder according to claim 1, wherein the plurality of individual spectral coefficients or groups of spectral coefficients are separated by at least one spectral coefficient.
The encoder according to claim 1, wherein the plurality of individual spectral coefficients or groups of spectral coefficients are separated by at least one spectral coefficient.
Claim 4
Claim 3
20The encoder according to claim 3, wherein the predictive encoding is not applied to the at least one spectral coefficient by which the individual spectral coefficients or the groups of spectral coefficients are separated.

The encoder according to claim 2, wherein the predictive encoding is not applied to the at least one spectral coefficient by which the individual spectral coefficients or the groups of spectral coefficients are separated.
Claim 5
Claim 1 (in relevant part)
The encoder according to claim 1, wherein the encoder is configured to 25predictively encode the plurality of individual spectral coefficients or the groups of spectral coefficients of the current frame, by coding prediction errors between a plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients of the current frame and the plurality of individual spectral coefficients or groups of spectral coefficients of the current frame.
wherein the encoder is configured to predictively encode the plurality of individual spectral coefficients or the groups of spectral coefficients of the current frame, by coding prediction errors between a plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients of the current frame and the plurality of individual spectral coefficients or groups of spectral coefficients of the current frame;
Claim 6
Claim 1 (in relevant part)
The encoder according to claim 5, wherein the encoder is configured to derive prediction coefficients from the spacing value, and wherein the encoder is configured to calculate the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame using a 35corresponding plurality of individual spectral coefficients or corresponding groupsAttorney Docket No. 110971-9205.US02 (FH160212PUS)30 of spectral coefficients of at least two previous frames and using the derived prediction coefficients.
wherein the encoder is configured to derive prediction coefficients from the spacing value, and wherein the encoder is configured to calculate the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame using corresponding quantized versions of the plurality of individual spectral coefficients or the groups of spectral coefficients of at least two previous frames and using the derived prediction coefficients.
Claim 7
Claim 1 (in relevant part)
The encoder according to claim 5, wherein the encoder is configured to determine 5the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame using corresponding quantized versions of the plurality of individual spectral coefficients or the groups of spectral coefficients of the previous frame.
wherein the encoder is configured to determine the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame using corresponding quantized versions of the plurality of individual spectral coefficients or the groups of spectral coefficients of the previous frame;
Claim 8
Claim 4
The encoder according to claim 7, wherein the encoder is configured to derive prediction coefficients from the spacing value, and wherein the encoder is configured to calculate the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame using corresponding quantized versions of the plurality of individual spectral coefficients or the groups 15of spectral coefficients of at least two previous frames and using the derived prediction coefficients.
The encoder according to claim 1, wherein the encoder is configured to derive prediction coefficients from the spacing value, and wherein the encoder is configured to calculate the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame using a corresponding plurality of individual spectral coefficients or corresponding groups of spectral coefficients of at least two previous frames and using the derived prediction coefficients.
Claim 9
Claim 5
The encoder according to claim 6, wherein the encoder is configured to provide an encoded audio signal, the encoded audio signal not comprising the prediction 20coefficients or encoded versions thereof.
The encoder according to claim 4, wherein the encoder is configured to provide an encoded audio signal, the encoded audio signal not comprising the prediction coefficients or encoded versions thereof.
Claim 10
Claim 6
The encoder according to claim 5, wherein the encoder is configured to provide an encoded audio signal, the encoded audio signal comprising quantized versions of the prediction errors instead of quantized versions of the plurality of individual 25spectral coefficients or of the groups of spectral coefficients for the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied.
The encoder according to claim 1, wherein the encoder is configured to provide an encoded audio signal, the encoded audio signal comprising quantized versions of the prediction errors instead of quantized versions of the plurality of individual spectral coefficients or of the groups of spectral coefficients for the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied.
Claim 11
Claim 7
The encoder according to claim 10, wherein the encoded audio signal comprises 30quantized versions of the spectral coefficients to which predictive encoding is not applied, such that there is an alternation of spectral coefficients or groups of spectral coefficients for which quantized versions of the prediction errors are comprised in the encoded audio signal and spectral coefficients or groups of spectral coefficients for which quantized versions are provided without using 35predictive encoding.
The encoder according to claim 6, wherein the encoded audio signal comprises quantized versions of the spectral coefficients to which predictive encoding is not applied, such that there is an alternation of spectral coefficients or groups of spectral coefficients for which quantized versions of the prediction errors are comprised by the encoded audio signal and spectral coefficients or groups of spectral coefficients for which quantized versions are provided without using predictive encoding.
Claim 12
Claim 8
The encoder according to claim 1, wherein the encoder is configured to determine an instantaneous fundamental frequency of the audio signal and to derive the spacing value from the instantaneous fundamental frequency or a fraction or a multiple thereof.
The encoder according to claim 1, wherein the encoder is configured to determine an instantaneous fundamental frequency of the audio signal and to derive the spacing value from the instantaneous fundamental frequency or a fraction or a multiple thereof.
Claim 13
Claim 9
The encoder according to claim 1, wherein the encoder is configured to select individual spectral coefficients or groups of spectral coefficients spectrally arranged according to a harmonic grid defined by the spacing value for a predictive encoding.
The encoder according to claim 1, wherein the encoder is configured to select individual spectral coefficients or groups of spectral coefficients spectrally arranged according to a harmonic grid defined by the spacing value for a predictive encoding.
Claim 14
Claim 10
The encoder according to claim 1, wherein the encoder is configured to select spectral coefficients, spectral indices of which are equal to or lie within a range around a plurality of spectral indices derived on the basis of the spacing value, for a predictive encoding.
The encoder according to claim 1, wherein the encoder is configured to select spectral coefficients, spectral indices of which are equal to or lie within a range around a plurality of spectral indices derived on the basis of the spacing value, for a predictive encoding.
Claim 15
Claim 11
The encoder according to claim 14, wherein the encoder is configured to set a width of the range in dependence on the spacing value.
The encoder according to claim 10, wherein the encoder is configured to set a width of the range in dependence on the spacing value.
Claim 16
Claim 12
The encoder according to claim 1, wherein the encoder is configured to select the 20plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied such that there is a periodic alternation, periodic with a tolerance of +/-1 spectral coefficient, between the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied and the spectral coefficients or groups of spectral coefficients to which 25predictive encoding is not applied.
The encoder according to claim 1, wherein the encoder is configured to select the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied such that there is a periodic alternation, periodic with a tolerance of +/−1 spectral coefficient, between the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied and the spectral coefficients or groups of spectral coefficients to which predictive encoding is not applied.
Claim 17
Claim 13
The encoder according to claim 1, wherein the audio signal comprises at least two harmonic signal components, wherein the encoder is configured to selectively apply predictive encoding to those plurality of individual spectral coefficients or 30groups of spectral coefficients which represent the at least two harmonic signal components or spectral environments around the at least two harmonic signal components of the audio signal.
The encoder according to claim 1, wherein the audio signal comprises at least two harmonic signal components, wherein the encoder is configured to selectively apply predictive encoding to those plurality of individual spectral coefficients or groups of spectral coefficients which represent the at least two harmonic signal components or spectral environments around the at least two harmonic signal components of the audio signal.
Claim 18
Claim 14
The encoder according to claim 17, wherein the encoder is configured to not apply 35predictive encoding to those plurality of individual spectral coefficients or groups of spectral coefficients which do not represent the at least two harmonic signal Attorney Docket No. 110971-9205.US02 (FH160212PUS)32components or spectral environments of the at least two harmonic signal components of the audio signal.
The encoder according to claim 13, wherein the encoder is configured to not apply predictive encoding to those plurality of individual spectral coefficients or groups of spectral coefficients which do not represent the at least two harmonic signal components or spectral environments of the at least two harmonic signal components of the audio signal.
Claim 19
Claim 15
The encoder according to claim 17, wherein the encoder is configured to not apply 5predictive encoding to those plurality of individual spectral coefficients or groups of spectral coefficients which belong to a non-tonal background noise between signal harmonics.
The encoder according to claim 13, wherein the encoder is configured to not apply predictive encoding to those plurality of individual spectral coefficients or groups of spectral coefficients which belong to a non-tonal background noise between signal harmonics.
Claim 20
Claim 16
The encoder according to claim 17, wherein the spacing value is a harmonic 10spacing value indicating a spectral spacing between the at least two harmonic signal components of the audio signal, the harmonic spacing value indicating those plurality of individual spectral coefficients or groups of spectral coefficients which represent the at least two harmonic signal components of the audio signal.
The encoder according to claim 13, wherein the spacing value is a harmonic spacing value indicating a spectral spacing between the at least two harmonic signal components of the audio signal, the harmonic spacing value indicating those plurality of individual spectral coefficients or groups of spectral coefficients which represent the at least two harmonic signal components of the audio signal.
Claim 21
Claim 17
The encoder according to claim 1, wherein the encoder is configured to provide an encoded audio signal, wherein the encoder is configured to comprise in the encoded audio signal the spacing value or an encoded version thereof.
The encoder according to claim 1, wherein the encoder is configured to provide an encoded audio signal, wherein the encoder is configured to comprise in the encoded audio signal the spacing value or an encoded version thereof.
Claim 22
Claim 18
The encoder according to claim 1, wherein the spectral coefficients are spectral 20bins.
The encoder according to claim 1, wherein the spectral coefficients are spectral bins.
Claim 23
Claim 19 (in relevant part)
A decoder for decoding an encoded audio signal, wherein the decoder is configured to decode the encoded audio signal in a transform domain or filter-bank domain,
wherein the decoder is configured to parse the encoded audio signal to 25acquire encoded spectral coefficients of the audio signal for a current frame and at least one previous frame, and
wherein the decoder is configured to selectively apply predictive decoding to a plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients, wherein the decoder is configured to acquire a spacing value,
wherein the decoder is configured to select the plurality of 30individual encoded spectral coefficients or groups of encoded spectral coefficients to which predictive decoding is applied based on the spacing value.
A decoder for decoding an encoded audio signal, wherein the decoder is configured to decode the encoded audio signal in a transform domain or filter-bank domain,
wherein the decoder is configured to parse the encoded audio signal to acquire encoded spectral coefficients of the audio signal for a current frame and at least one previous frame, and wherein the decoder is configured to selectively apply predictive decoding to a plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients, wherein the decoder is configured to acquire a spacing value,
wherein the decoder is configured to select the plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients to which predictive decoding is applied based on the spacing value;
Claim 24
Claim 19 (in relevant part)
The decoder according to claim 23, wherein the spacing value is a harmonic spacing value describing a spacing between harmonics.
wherein the spacing value is a harmonic spacing value describing a spacing between harmonics;
Claim 25
Claim 20
The decoder according to claim 24, wherein the plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients are separated by at least one encoded spectral coefficient.
The decoder according to claim 19, wherein the plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients are separated by at least one encoded spectral coefficient.
Claim 26
Claim 21
The decoder according to claim 25, wherein the predictive decoding is not applied to the at least one spectral coefficient by which the individual spectral coefficients or the group of spectral coefficients are separated.
The decoder according to claim 20, wherein the predictive decoding is not applied to the at least one spectral coefficient by which the individual spectral coefficients or the group of spectral coefficients are separated.
Claim 27
Claim 22
The decoder according to claim 24, wherein the decoder is configured to entropy 10decode the encoded spectral coefficients, to acquire quantized prediction errors for the spectral coefficients to which predictive decoding is to be applied and quantized spectral coefficients for spectral coefficients to which predictive decoding is not to be applied; and
15wherein the decoder is configured to apply the quantized prediction errors to a plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients, to acquire, for the current frame, decoded spectral coefficients associated with the encoded spectral coefficients to which predictive decoding is applied.
The decoder according to claim 19, wherein the decoder is configured to entropy decode the encoded spectral coefficients, to acquire quantized prediction errors for the spectral coefficients to which predictive decoding is to be applied and quantized spectral coefficients for spectral coefficients to which predictive decoding is not to be applied; and
wherein the decoder is configured to apply the quantized prediction errors to a plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients, to acquire, for the current frame, decoded spectral coefficients associated with the encoded spectral coefficients to which predictive decoding is applied.

Claim 28
Claim 23
The decoder according to claim 27, wherein the decoder is configured to determine the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame based on a corresponding plurality of the individual encoded spectral coefficients or groups of encoded 25spectral coefficients of the previous frame.
The decoder according to claim 22, wherein the decoder is configured to determine the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame based on a corresponding plurality of the individual encoded spectral coefficients or groups of encoded spectral coefficients of the previous frame.
Claim 29
Claim 24
The decoder according to claim 28, wherein the decoder is configured to derive prediction coefficients from the spacing value, and wherein the decoder is configured to calculate the plurality of predicted individual spectral coefficients or 30groups of predicted spectral coefficients for the current frame using a corresponding plurality of previously decoded individual spectral coefficients or groups of previously decoded spectral coefficients of at least two previous frames and using the derived prediction coefficients.
The decoder according to claim 23, wherein the decoder is configured to derive prediction coefficients from the spacing value, and wherein the decoder is configured to calculate the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame using a corresponding plurality of previously decoded individual spectral coefficients or groups of previously decoded spectral coefficients of at least two previous frames and using the derived prediction coefficients.
Claim 30
Claim 19 (in relevant part)
The decoder according to claim 24, wherein the decoder is configured to decode the encoded audio signal in order to acquire quantized prediction errors instead of Attorney Docket No. 110971-9205.US02 (FH160212PUS)34a plurality of individual quantized spectral coefficients or groups of quantized spectral coefficients for the plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients to which predictive decoding is applied.
wherein the decoder is configured to decode the encoded audio signal in order to acquire quantized prediction errors instead of a plurality of individual quantized spectral coefficients or groups of quantized spectral coefficients for the plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients to which predictive decoding is applied;
Claim 31
Claim 19 (in relevant part)
The decoder according to claim 30, wherein the decoder is configured to decode the encoded audio signal in order to acquire quantized spectral coefficients for encoded spectral coefficients to which predictive decoding is not applied, such that there is an alternation of encoded spectral coefficients or groups of encoded spectral coefficients for which quantized prediction errors are acquired and 10encoded spectral coefficients or groups of encoded spectral coefficients for which quantized spectral coefficients are acquired.
wherein the decoder is configured to decode the encoded audio signal in order to acquire quantized spectral coefficients for encoded spectral coefficients to which predictive decoding is not applied, such that there is an alternation of encoded spectral coefficients or groups of encoded spectral coefficients for which quantized prediction errors are acquired and encoded spectral coefficients or groups of encoded spectral coefficients for which quantized spectral coefficients are acquired.
Claim 32
Claim 25
The decoder according to claim 23, wherein the decoder is configured to select individual spectral coefficients or groups of spectral coefficients spectrally arranged 15according to a harmonic grid defined by the spacing value for a predictive decoding.
The decoder according to claim 19, wherein the decoder is configured to select individual spectral coefficients or groups of spectral coefficients spectrally arranged according to a harmonic grid defined by the spacing value for a predictive decoding.
Claim 33
Claim 26
The decoder according to claim 23, wherein the decoder is configured to select spectral coefficients, spectral indices of which are equal to or lie within a range 20around a plurality of spectral indices derived on the basis of the spacing value, for a predictive decoding.
The decoder according to claim 19, wherein the decoder is configured to select spectral coefficients, spectral indices of which are equal to or lie within a range around a plurality of spectral indices derived on the basis of the spacing value, for a predictive decoding.
Claim 34
Claim 27
The decoder according to claim 33, wherein the decoder is configured to set a width of the range in dependence on the spacing value.
The decoder according to claim 26, wherein the decoder is configured to set a width of the range in dependence on the spacing value.
Claim 35
Claim 28
The decoder according to claim 24, wherein the encoded audio signal comprises the spacing value or an encoded version thereof, wherein the decoder is configured to extract the spacing value or the encoded version thereof from the encoded audio signal to acquire the spacing value.
The decoder according to claim 19, wherein the encoded audio signal comprises the spacing value or an encoded version thereof, wherein the decoder is configured to extract the spacing value or the encoded version thereof from the encoded audio signal to acquire the spacing value.
Claim 36
Claim 29
The decoder according to claim 24, wherein the decoder is configured to determine the spacing value.
The decoder according to claim 19, wherein the decoder is configured to determine the spacing value.
Claim 37
Claim 30
The decoder according to claim 36, wherein the decoder is configured to 35determine an instantaneous fundamental frequency and to derive the spacing Attorney Docket No. 110971-9205.US02 (FH160212PUS)35value from the instantaneous fundamental frequency or a fraction or a multiple thereof.
The decoder according to claim 29, wherein the decoder is configured to determine an instantaneous fundamental frequency and to derive the spacing value from the instantaneous fundamental frequency or a fraction or a multiple thereof.
Claim 39
Claim 31
The decoder according to claim 24, wherein the audio signal represented by the encoded audio signal comprises at least two harmonic signal components, wherein the decoder is configured to selectively apply predictive decoding to those plurality of individual encoded spectral coefficients or groups of encoded spectral 15coefficients which represent the at least two harmonic signal components or spectral environments around the at least two harmonic signal components of the audio signal.
The decoder according to claim 19, wherein the audio signal represented by the encoded audio signal comprises at least two harmonic signal components, wherein the decoder is configured to selectively apply predictive decoding to those plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients which represent the at least two harmonic signal components or spectral environments around the at least two harmonic signal components of the audio signal.
Claim 40
Claim 32
The decoder according to claim 39, wherein the decoder is configured to identify 20the at least two harmonic signal components, and to selectively apply predictive decoding to those plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients which are associated with the identified harmonic signal components.
The decoder according to claim 31, wherein the decoder is configured to identify the at least two harmonic signal components, and to selectively apply predictive decoding to those plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients which are associated with the identified harmonic signal components.
Claim 41
Claim 33
The decoder according to claim 39, wherein the encoded audio signal comprises the spacing value or an encoded version thereof, wherein the spacing value identifies the at least two harmonic signal components, wherein the decoder is configured to selectively apply predictive decoding to those plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients which are 30associated with the identified harmonic signal components.
The decoder according to claim 31, wherein the encoded audio signal comprises the spacing value or an encoded version thereof, wherein the spacing value identifies the at least two harmonic signal components, wherein the decoder is configured to selectively apply predictive decoding to those plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients which are associated with the identified harmonic signal components.
Claim 42
Claim 34
The decoder according to claim 39, wherein the decoder is configured to not apply predictive decoding to those plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients which do not represent the at least two 35harmonic signal components or spectral environments of the at least two harmonic signal components of the audio signal.
The decoder according to claim 31, wherein the decoder is configured to not apply predictive decoding to those plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients which do not represent the at least two harmonic signal components or spectral environments of the at least two harmonic signal components of the audio signal.
Claim 43
Claim 34
The decoder according to claim 39, wherein the decoder is configured to not apply predictive decoding to those plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients which belong to a non-tonal background 5noise between signal harmonics of the audio signal.
The decoder according to claim 31, wherein the decoder is configured to not apply predictive decoding to those plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients which belong to a non-tonal background noise between signal harmonics of the audio signal.
Claim 44
Claim 36
The decoder according to claim 24, wherein the encoded audio signal comprises the spacing value or an encoded version thereof, wherein the spacing value is a harmonic spacing value, the harmonic spacing value indicating those plurality of 10individual encoded spectral coefficients or groups of encoded spectral coefficients which represent at least two harmonic signal components of the audio signal.
The decoder according to claim 19, wherein the encoded audio signal comprises the spacing value or an encoded version thereof, wherein the spacing value is a harmonic spacing value, the harmonic spacing value indicating those plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients which represent at least two harmonic signal components of the audio signal.
Claim 45
Claim 37
The decoder according to claim 24, wherein the spectral coefficients are spectral bins.
The decoder according to claim 19, wherein the spectral coefficients are spectral bins.
Claim 46
Claim 41 (in relevant part)
Method for encoding an audio signal in a transform domain or filter-bank domain, the method comprising:
determining spectral coefficients of the audio signal for a current frame and at least 20one previous frame;
determining a spacing value; and
selectively applying predictive encoding to a plurality of individual spectral 25coefficients or groups of spectral coefficients, wherein the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied are selected based on the spacing value.
A method for encoding an audio signal in a transform domain or filter-bank domain, the method comprising:
determining spectral coefficients of the audio signal for a current frame and at least one previous frame;
determining a spacing value;
selectively applying predictive encoding to a plurality of individual spectral coefficients or groups of spectral coefficients, wherein the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied are selected based on the spacing value;
Claim 47
Claim 44 (in relevant part)
Method for decoding an encoded audio signal in a transform domain or filter-bank 30domain, the method comprising:
parsing the encoded audio signal to acquire encoded spectral coefficients of the audio signal for a current frame and at least one previous frame;
35acquiring a spacing value; and
Attorney Docket No. 110971-9205.US02 (FH160212PUS)37selectively applying predictive decoding to a plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients, wherein the plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients to which predictive decoding is applied are selected based on the spacing value.
A method for decoding an encoded audio signal in a transform domain or filter-bank domain, the method comprising:
parsing the encoded audio signal to acquire encoded spectral coefficients of the audio signal for a current frame and at least one previous frame;
acquiring a spacing value; and
selectively applying predictive decoding to a plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients, wherein the plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients to which predictive decoding is applied are selected based on the spacing value;
Claim 48
Claim 46 (in relevant part)
A non-transitory digital storage medium having a computer program stored thereon to perform the method for encoding an audio signal in a transform domain or filter-bank domain, the method comprising:
10determining spectral coefficients of the audio signal for a current frame and at least one previous frame;
determining a spacing value; and
15selectively applying predictive encoding to a plurality of individual spectral coefficients or groups of spectral coefficients, wherein the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied are selected based on the spacing value,
20when said computer program is run by a computer.
A non-transitory digital storage medium having a computer program stored thereon to perform the method for encoding an audio signal in a transform domain or filter-bank domain, said method comprising:
determining spectral coefficients of the audio signal for a current frame and at least one previous frame;
determining a spacing value; and
selectively applying predictive encoding to a plurality of individual spectral coefficients or groups of spectral coefficients, wherein the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied are selected based on the spacing value;
…
when said computer program is run by a computer.
Claim 49
Claim 49 (in relevant part)
A non-transitory digital storage medium having a computer program stored thereon to perform the method for decoding an encoded audio signal in a transform domain or filter-bank domain, the method comprising:25
parsing the encoded audio signal to acquire encoded spectral coefficients of the audio signal for a current frame and at least one previous frame;
acquiring a spacing value; and
selectively applying predictive decoding to a plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients, wherein the plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients to which predictive decoding is applied are selected based on the spacing value,
35when said computer program is run by a computer.
A non-transitory digital storage medium having a computer program stored thereon to perform the method for decoding an encoded audio signal in a transform domain or filter-bank domain, said method comprising:
parsing the encoded audio signal to acquire encoded spectral coefficients of the audio signal for a current frame and at least one previous frame;
acquiring a spacing value; and
selectively applying predictive decoding to a plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients, wherein the plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients to which predictive decoding is applied are selected based on the spacing value;
…
when said computer program is run by a computer.
Claim 50
Claims 1 (in relevant part) and 9
An encoder for encoding an audio signal, wherein the encoder is configured to encode the audio signal in a transform domain or filter-bank domain,
wherein the encoder is configured to determine spectral coefficients of the audio signal for a 5current frame and at least one previous frame,
wherein the encoder is configured to selectively apply predictive encoding to a plurality of individual spectral coefficients or groups of spectral coefficients,
wherein the encoder is configured to determine a spacing value,
wherein the encoder is configured to select the plurality of individual spectral coefficients or groups of spectral coefficients to which 10predictive encoding is applied based on the spacing value;
An encoder for encoding an audio signal, wherein the encoder is configured to encode the audio signal in a transform domain or filter-bank domain,
wherein the encoder is configured to determine spectral coefficients of the audio signal for a current frame and at least one previous frame,
wherein the encoder is configured to selectively apply predictive encoding to a plurality of individual spectral coefficients or groups of spectral coefficients,
wherein the encoder is configured to determine a spacing value,
wherein the encoder is configured to select the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied based on the spacing value; (claim 1)
wherein the encoder is configured to select individual spectral coefficients or groups of spectral coefficients spectrally arranged according to a harmonic grid defined by the spacing value for a predictive encoding.
The encoder according to claim 1, wherein the encoder is configured to select individual spectral coefficients or groups of spectral coefficients spectrally arranged according to a harmonic grid defined by the spacing value for a predictive encoding. (claim 9)
Claim 51
Claims 19 (in relevant part) and 25
A decoder for decoding an encoded audio signal,
wherein the decoder is configured to decode the encoded audio signal in a transform domain or filter-bank domain,
wherein the decoder is configured to parse the encoded audio signal to acquire encoded spectral coefficients of the audio signal for a current frame and at 20least one previous frame, and
wherein the decoder is configured to selectively apply predictive decoding to a plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients,
wherein the decoder is configured to acquire a spacing value,
wherein the decoder is configured to select the plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients 25to which predictive decoding is applied based on the spacing value;
A decoder for decoding an encoded audio signal,
wherein the decoder is configured to decode the encoded audio signal in a transform domain or filter-bank domain,
wherein the decoder is configured to parse the encoded audio signal to acquire encoded spectral coefficients of the audio signal for a current frame and at least one previous frame, and
wherein the decoder is configured to selectively apply predictive decoding to a plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients,
wherein the decoder is configured to acquire a spacing value,
wherein the decoder is configured to select the plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients to which predictive decoding is applied based on the spacing value; (claim 19)
wherein the decoder is configured to select individual spectral coefficients or groups of spectral coefficients spectrally arranged according to a harmonic grid defined by the spacing value for a predictive decoding.
The decoder according to claim 19, wherein the decoder is configured to select individual spectral coefficients or groups of spectral coefficients spectrally arranged according to a harmonic grid defined by the spacing value for a predictive decoding. (claim 25)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duni et al (US 2012/0029925 A1: hereafter – Duni).
For claim 1, Duni discloses an encoder for encoding an audio signal (Duni: [0049] — encoding audio signals), wherein the encoder is configured to encode the audio signal in a transform domain or filter-bank domain (Duni: [0049] — encoding using transform coefficients in transform domain), wherein the 5encoder is configured to determine spectral coefficients of the audio signal for a current frame and at least one previous frame (Duni: FIG. 11B, [0107] — spectral coefficients; [0058] — the presence of transform domain coefficients for different subbands of a frame, and [0060] — obtaining important subbands within the current frame and the reference (previous) frame), wherein the encoder is configured to selectively apply predictive encoding to a plurality of individual spectral coefficients or groups of spectral coefficients (Duni: [0060] — selectively applying the coding on perceptually important subbands in the current frame and the previous frame), wherein the encoder is configured to determine a spacing value, wherein the encoder is configured to select the plurality 10of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied based on the spacing value (Duni: [0059] — a linear prediction coding done by selecting subbands that are harmonically spaced apart).
For claim 2, claim 1 is incorporated and Duni discloses the encoder, wherein the spacing value is a harmonic spacing value describing a spacing between harmonics (Duni: [0065] — a harmonic spacing value – d).
For claim 3, claim 1 is incorporated and Duni discloses the encoder, wherein the plurality of individual spectral coefficients or groups of spectral coefficients are separated by at least one spectral coefficient (Duni: [0058] — a vector that is to be encoded gets divided into a set of subvectors such that that the subvectors are separated from one another and need not overlap; [0059] — also, certain harmonic components could be targeted for encoding, having them harmonically spaced (indicating a separation of the spectral components); [0053] — “[e]ncoding of each frame typically includes dividing the frame into a plurality of subbands … assigning a bit allocation to each subvector, and encoding each subvector into the corresponding allocated number of bits”).
For claim 4, claim 3 is incorporated and Duni discloses the encoder, wherein the predictive encoding is not applied to the at least one spectral coefficient by which the individual spectral coefficients or the groups of spectral coefficients are separated (Duni: FIG. 3, [0059] — residual signals for the indication of residual components that lie between and outside the selected subbands (indicating the coefficients by which the other spectral coefficients are separated) [0097] — “a selected set of perceptually significant subbands is encoded using conventional VQ, and the corresponding residual (e.g., a concatenation of the non-selected samples, or a difference between the original frame and the coded selected subbands) is encoded using pulse coding” indicating that predictive coding is not applied to encode the separation spectral coefficients).
For claim 5, claim 1 is incorporated and Duni discloses the encoder, wherein the encoder is configured to 25predictively encode the plurality of individual spectral coefficients or the groups of spectral coefficients of the current frame, by coding prediction errors between a plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients of the current frame and the plurality of individual spectral coefficients or groups of spectral coefficients of the current frame (Duni: — [0052] — coding an error between the original signal and the encoded; [0119] — linear prediction coding is applied to produce filter coefficients and LPC residual signal (the LPC residual signal or prediction error signal is generally known in the art to be produced as stated in the claim here while performing Linear Predictive coding. Note that linear predictive coding involves minimising the mean-squared prediction error)).
For claim 6, claim 5 is incorporated and Duni discloses the encoder, wherein the encoder is configured to derive prediction coefficients from the spacing value, and wherein the encoder is configured to calculate the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame using a 35corresponding plurality of individual spectral coefficients or corresponding groups Attorney Docket No. 110971-9205.US02 (FH160212PUS)30of spectral coefficients of at least two previous frames and using the derived prediction coefficients (Duni: [0059] — coding of harmonic components; [0065] — harmonic-mode coding (which includes the coding of the harmonic spacing value)).
For claim 9, claim 6 is incorporated and Duni discloses the encoder, wherein the encoder is configured to provide an encoded audio signal, the encoded audio signal not comprising the prediction coefficients or encoded versions thereof (Duni: [0096]-[0097] — encoding using a pulse-coding scheme (which produces the encoded audio signal without incorporating the prediction coefficients)).
For claim 13, claim 1 is incorporated and Duni discloses the encoder, wherein the encoder is configured to select individual spectral coefficients or groups of spectral coefficients spectrally arranged according to a harmonic grid defined by the spacing value for a predictive encoding (Duni: [0059], FIGs. 2, 3 — selected subbands (for selection of the corresponding spectral coefficients) of a particular length which correspond to harmonically spaced peaks (indication of a harmonic grid defined by the harmonic spacing)).
For claim 14, claim 1 is incorporated and Duni discloses the encoder, wherein the encoder is configured to select spectral coefficients, spectral indices of which are equal to or lie within a range around a plurality of spectral indices derived on the basis of the spacing value, for a predictive encoding (Duni: [0059], FIGs. 2, 3 — selected subbands (for selection of the corresponding spectral coefficients) of a particular length (the length being the claimed range) which correspond to harmonically spaced peaks).
For claim 17, claim 1 is incorporated and Duni discloses the encoder, wherein the audio signal comprises at least two harmonic signal components, wherein the encoder is configured to selectively apply predictive encoding to those plurality of individual spectral coefficients or groups of spectral coefficients which represent the at least two harmonic signal components or spectral environments around the at least two harmonic signal components of the audio signal (Duni: [0059] — the coding of harmonic components of the audio signal; [0109] — the encoder applies LPC (linear predictive coding); FIG. 11B provides spectral coefficients; (provided for the encoder which the reverse is obvious for the decoder); [0065] — harmonic-mode coding (which includes the coding of the harmonic spacing value) while considering the harmonic spacing between adjacent subband peaks (FIG. 3 shows at least two harmonic signal components as the selected subbands, different from the residuals)).
For claim 20, claim 17 is incorporated and Duni discloses the encoder, wherein the spacing value is a harmonic spacing value indicating a spectral spacing between the at least two harmonic signal components of the audio signal, the harmonic spacing value indicating those plurality of individual spectral coefficients or groups of spectral coefficients which represent the at least two harmonic signal components of the audio signal (Duni: [0065] — a harmonic spacing value – d; FIG. 3, [0059] — selection of particular subbands for harmonic-mode coding; [0065] — harmonic-mode coding (which includes the coding of the harmonic spacing value) while considering the harmonic spacing between adjacent subband peaks (FIG. 3 shows at least two harmonic signal components)).
For claim 23, it is analysed and rejected by the same reasons set forth in the rejection of claim 1 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.
For claim 24, it is analysed and rejected by the same reasons set forth in the rejection of claim 2 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.
For claim 25, it is analysed and rejected by the same reasons set forth in the rejection of claim 3 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.

For claim 26, it is analysed and rejected by the same reasons set forth in the rejection of claim 4 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.
For claim 32, it is analysed and rejected by the same reasons set forth in the rejection of claim 13 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.
For claim 33, it is analysed and rejected by the same reasons set forth in the rejection of claim 14 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.
For claim 39, it is analysed and rejected by the same reasons set forth in the rejection of claim 17 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.
For claim 40, claim 39 is incorporated and Duni discloses the decoder, wherein the decoder is configured to identify the at least two harmonic signal components, and to selectively apply predictive decoding to those plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients which are associated with the identified harmonic signal components (Duni: [0059] — the coding of harmonic components of the audio signal; [0065] — harmonic-mode coding (which includes the coding of the harmonic spacing value) while considering the harmonic spacing between adjacent subband peaks (FIG. 3 shows at least two harmonic signal components as the selected subbands, different from the residuals); (provided for the encoder which the reverse is obvious for the decoder)).
For claim 44, it is analysed and rejected by the same reasons set forth in the rejection of claim 20 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.
As for claim 46, method claim 46 and system claim 1 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 46 is similarly rejected under the same rationale as applied above with respect to system claim 1.
As for claim 47, method claim 47 and system claim 23 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 47 is similarly rejected under the same rationale as applied above with respect to system claim 23.
As for claim 48, computer program product claim 48 and method claim 1 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Duni in [0006] provides non-transitory computer-readable storage media, and that a computer runs the required program in [0140], thereby reading upon the claim. Accordingly, claim 48 is similarly rejected under the same rationale as applied above with respect to method claim 1.
As for claim 49, computer program product claim 49 and method claim 23 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Duni in [0006] provides non-transitory computer-readable storage media, and that a computer runs the required program in [0140], thereby reading upon the claim. Accordingly, claim 49 is similarly rejected under the same rationale as applied above with respect to method claim 23.
For claim 50, it is analysed and rejected by the same reasons set forth in the rejection of claims 1 and 13 above given that both instant claims have similar limitations.
For claim 51, it is analysed and rejected by the same reasons set forth in the rejection of claim 50 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Duni (US 2012/0029925 A1) as applied to claim 5, in view of Hardwick (US 2004/0153316 A1).
For claim 7, claim 5 is incorporated but Duni fails to explicitly disclose the limitation of this claim for which Hardwick is now introduced to teach as
the encoder, wherein the encoder is configured to determine the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame using corresponding quantized versions of the plurality of individual spectral coefficients or the groups of spectral coefficients of the previous frame (Hardwick: Claim 22 — using the quantised spectral coefficients of a previous frame to obtain the spectral coefficient of the current frame).
The reference of Duni teaches of obtaining spectral coefficients for encoding an audio signal. It differs from the claimed invention in that the claimed invention further provides determining predicted individual spectral coefficients of a current frame through the use of corresponding quantised version of individual spectral coefficients of previous frames. This isn’t new to the art as it is seen to be taught by Hardwick. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found the use of the method taught by Hardwick as an obvious method to try, given the well-known and available use of coefficients of previous frames to predict coefficients of current frames in the linear predictive coding art.
Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Duni (US 2012/0029925 A1) as applied to claim 5, in view of Villemoes (US 2017/0221492 A1).
For claim 10, claim 5 is incorporated but Duni fails to disclose the limitation of this claim, for which Villemoes is now introduced to teach as the encoder, wherein the encoder is configured to provide an encoded audio signal, the encoded audio signal comprising quantized versions of the prediction errors instead of quantized versions of the plurality of individual spectral coefficients or of the groups of spectral coefficients for the plurality of individual spectral coefficients or groups of spectral coefficients to which predictive encoding is applied (Villemoes: [0039] — the encoded audio signal being indicative of a plurality of quantised prediction error subband signals).
The reference of Duni teaches of obtaining prediction errors while encoding an audio signal. It differs from the claimed invention in that the claimed invention further provides that the encoded signal comprises quantised versions of the prediction errors. This isn’t new to the art as the reference of Villemoes is seen to provide such a teaching. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found the representation of an encoded audio signal by the quantised version of the prediction errors as an obvious method to try, given that such a method is one of the known and well-used techniques of representing audio signals encoded through linear predictive coding.
For claim 30, it is analysed and rejected by the same reasons set forth in the rejection of claim 10 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.
Claims 12, 21, 35, 36, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Duni (US 2012/0029925 A1) as applied to claim 1, in view of DISCH et al (US 2017/0110135 A1: hereafter – Disch).
For claim 12, claim 1 is incorporated and Duni discloses the encoder, wherein the encoder is configured to determine an instantaneous fundamental frequency of the audio signal [[and to derive the spacing value from the instantaneous fundamental frequency or a fraction or a multiple thereof]] (Duni: [0065] — obtaining a fundamental frequency F0).
The reference of Duni fails to provide the further limitation of the claim for which Disch is now introduced to teach as 
the encoder, wherein the encoder is configured to determine an instantaneous fundamental frequency of the audio signal and to derive the spacing value from the instantaneous fundamental frequency or a fraction or a multiple thereof (Disch: [0284] — the harmonic spacing should be equal to the fundamental frequency).
The reference of Duni provides teaching for obtaining a fundamental frequency and a harmonic spacing value, but differs from the claimed invention in the providing a derivation of the harmonic spacing value. This is not new to the art as the reference of Disch is available to teach that the spacing value is derived from the fundamental frequency. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Disch into that of Dino, given the predictable result that with regular signals, only a single frequency value would have to be transmitted in order to represent all frequency bands (Disch: [0284]).
For claim 21, claim 1 is incorporated but Duni fails to completely disclose the limitation of this claim for which as applied above, Disch is now introduced to teach as the encoder, wherein the encoder is configured to provide an encoded audio signal, wherein the encoder is configured to comprise in the encoded audio signal the spacing value or an encoded version thereof (Disch: [0212] — an output signal which is the encoded audio signal, and includes parameters that comprise the fundamental frequency estimate; note from [0284] that the harmonic spacing should be equal to the fundamental frequency).
For claim 35, it is analysed and rejected by the same reasons set forth in the rejection of claim 21 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.
For claim 36, it is analysed and rejected by the same reasons set forth in the rejection of claim 21 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.
For claim 37, it is analysed and rejected by the same reasons set forth in the rejection of claim 12 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.
For claim 41, claim 39 is incorporated, and as applied to claim 35 above, the combination of Duni in view of Disch discloses the decoder, wherein the encoded audio signal comprises the spacing value or an encoded version thereof (Disch: [0212] — an output signal which is the encoded audio signal, and includes parameters that comprise the fundamental frequency estimate), wherein the spacing value identifies the at least two harmonic signal components (Duni: [0057] — the coding of the harmonic components of the signal, a plot showing harmonically spaced peaks of LPC signals (indicating that the spacing value is able to identify signal peaks that are harmonically spaced apart)), wherein the decoder is configured to selectively apply predictive decoding to those plurality of individual encoded spectral coefficients or groups of encoded spectral coefficients which are associated with the identified harmonic signal components (Duni: [0057] — coding of the harmonic components, harmonic-modelling and harmonic-mode coding; (provided for the encoder which the reverse is obvious for the decoder)).
Claims 18, 19, 22, 42, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Duni (US 2012/0029925 A1) as applied to claim 17, in view of Sukowski et al (US 2016/0104490 A1: hereafter – Sukowski).
For claim 18, claim 17 is incorporated, but Duni fails to disclose the limitation of this claim, for which Sukowski is now introduced to teach as the encoder, wherein the encoder is configured to not apply predictive encoding to those plurality of individual spectral coefficients or groups of spectral coefficients which do not represent the at least two harmonic signal components or spectral environments of the at least two harmonic signal components of the audio signal (Sukowski: FIG. 1, [0099] — in the case of non-tonal components (which aren’t harmonic), spectral coefficients are generated and are non-predictive components (indicating that they are not generated by predictive encoding)).
The reference of Duni provides teaching for applying predictive coding to spectral coefficients having harmonic signal components, for encoding an audio signal. It differs from the claimed invention now in that the claimed invention provides that predictive encoding is not applied to spectral coefficients without harmonic signal components. This is not new to the art as the reference of Sukowski is seen to similarly teach such. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Sukowski into that of Duni, given the predictable result of an easier reconstruction of non-tonal signal components which aren’t harmonic, the reconstruction being one such as obtaining it from memory such as a look-up table (Sukowski: [0099]).
For claim 19, claim 17 is incorporated and as applied to claim 18 above, the combination of Duni in view of Sukowski discloses the encoder, wherein the encoder is configured to not apply predictive encoding to those plurality of individual spectral coefficients or groups of spectral coefficients which belong to a non-tonal background noise between signal harmonics (Sukowski: FIG. 1, [0099] — where no tonal components are provided, a noise generator is instead used to generate the spectral coefficients).
For claim 22, claim 1 is incorporated and as applied to claim 18 above, the combination of Duni in view of Sukowski discloses the encoder, wherein the spectral coefficients are spectral bins (Sukowski: [0150] — determining spectral coefficients by considering spectral bins of the tonal components).
For claim 42, it is analysed and rejected by the same reasons set forth in the rejection of claim 18 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.
For claim 43, it is analysed and rejected by the same reasons set forth in the rejection of claim 19 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.
For claim 45, it is analysed and rejected by the same reasons set forth in the rejection of claim 22 above given that the limitations of this claim constitute a decoding process which is a reverse of the encoding process provided by the reference claim with both instant claims having similar limitations.
Claims 27, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Duni (US 2012/0029925 A1) as applied to claim 24, in view of Liang et al (US 2005/0078754 A1: hereafter – Liang).
For claim 27, claim 24 is incorporated but Duni fails to completely disclose the limitations of this claim, for which Liang is now introduced to teach as
the decoder, wherein the decoder is configured to entropy decode the encoded spectral coefficients, to acquire quantized prediction errors for the spectral coefficients to which predictive decoding is to be applied and quantized spectral coefficients for spectral coefficients to which predictive decoding is not to be applied (Liang: [0022] — reconstructing residuals (quantised prediction errors) through entropy decoding of the encoded spectral coefficients); and
wherein the decoder is configured to apply the quantized prediction errors to a plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients, to acquire, for the current frame, decoded spectral coefficients associated with the encoded spectral coefficients to which predictive decoding is applied (Liang: [0022] — reconstructing residuals (quantised prediction errors) through entropy decoding of the encoded spectral coefficients; [0024], [0025]).
The reference of Duni teaches of a decoder for decoding an audio signal from an encoded audio signal in a transform or filter-bank domain in order to acquire encoded spectral coefficients. It differs from the claimed invention in that the claimed invention further provides that the decoder entropy decodes the encoded spectral coefficients to obtain quantized prediction errors. This isn’t new to the art as the reference of Liang is seen to reconstruct residuals (quantised prediction errors) by entropy decoding encoded spectral coefficients. Hence, one of ordinary skill in the art would have found it obvious to modify the general entropy coding teaching of Duni ([0056], making the reverse decoding process obvious), with the elaborated upon technique disclosed by Liang, given the predictable result of reconstructing the initial audio signal from a combination of available spectral coefficients.
For claim 28, claim 27 is incorporated and the combination of Duni in view of Liang discloses the decoder, wherein the decoder is configured to determine the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame based on a corresponding plurality of the individual encoded spectral coefficients or groups of encoded spectral coefficients of the previous frame (Duni: [0109] — the encoder applies LPC (linear predictive coding which uses information from previous frames to construct the estimate of the current frame as also does this in the reverse for synthesis at the decoder)).
For claim 29, claim 28 is incorporated and the combination of Duni in view of Liang disclose the decoder, wherein the decoder is configured to derive prediction coefficients from the spacing value, and wherein the decoder is configured to calculate the plurality of predicted individual spectral coefficients or groups of predicted spectral coefficients for the current frame using a corresponding plurality of previously decoded individual spectral coefficients or groups of previously decoded spectral coefficients of at least two previous frames and using the derived prediction coefficients (Duni: [0059] — coding of harmonic components; [0065] — harmonic-mode coding (which includes the coding of the harmonic spacing value, the reverse of this would provide the claimed decoding process)).
Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Thumpudi et al (US 2007/0016406 A1) provides teaching for the coefficient prediction in coding and decoding of quantised spectral coefficients [0034], [0157].
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657